Case: 15-10326      Document: 00513355030         Page: 1    Date Filed: 01/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-10326                                    FILED
                                  Summary Calendar                           January 25, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
ROSE ANN JUAREZ,

              Plaintiff - Appellant

v.

HIGHLAND HOMES, LIMITED; REUNION TITLE; BANK OF AMERICA
NATIONAL ASSOCIATION, formerly known as CWB Mortgage Ventures,
L.L.C., doing business as Highland Loansource; MERS; PROVENCE AT
FIREWHEEL HOMEOWNERS ASSOCIATION, INCORPORATED, et al;
SFTF HOLDINGS, L.L.C., et al,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-2173


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Rose Ann Juarez appeals the district court’s dismissal
of her action seeking, inter alia, to enjoin the foreclosure of her property after
she defaulted on her mortgage payments. The district court dismissed all of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10326     Document: 00513355030      Page: 2   Date Filed: 01/25/2016



                                  No. 15-10326


Juarez’s claims pursuant to Fed. R. Civ. P. 12(b)(6) upon concluding that they
were barred by res judicata in light of her previous lawsuit that involved
substantially the same parties and the same transaction. In addition, the
district court concluded that Juarez’s complaint had failed to allege sufficient
facts stating a plausible claim against Reunion given that Reunion “was not a
party to the mortgage, did not receive title to the Property, was not a payee, or
the seller or lender of the Property, or a beneficiary to the deed of trust.”
      In her brief on appeal, Juarez identifies no error in the district court’s
reasoning that her claims were barred by res judicata or that her complaint
failed to state a claim against Reunion. Although we must liberally construe
the briefs of pro se litigants, “pro se parties must still brief the issues and
reasonably comply with the standards of Rule 28.” Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995). Given her failure to adequately identify any error in
the district court’s decision, Juarez’s brief does not comply with the Federal
Rules of Appellate Procedure. See Toala v. Marriott White Lodging Corporate,
456 F. App’x 476, 477 (5th Cir. 2012). Therefore, we DISMISS the appeal for
want of prosecution. See id.




                                            2